Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account C Group 403(b), 401 and HR10 Plans (Prospectus No. PRO.75974-06) and MAP II Group Installment Variable annuity contracts for HR10 Plans (Prospectus No. PRO.75980-06) Supplement dated December 20, 2006 to the Contract Prospectus dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus. Effective December 29, 2006, the investment adviser for ING UBS U.S. Large Cap Equity Portfolio will change to Directed Services, LLC. Accordingly, effective December 29, 2006, the information for ING UBS U.S. Large Cap Equity Portfolio appearing in the Contract Prospectus under Appendix III  Description of Underlying Funds is deleted and replaced with the following: Investment Adviser/ Fund Name Subadviser Investment Objective(s) ING Partners, Inc.  ING UBS Directed Services, LLC Seeks long-term growth of U.S. Large Cap Equity capital and future income. Portfolio Subadviser: UBS Global Asset Management (Americas) Inc. X.75974-980-06
